Title: John Adams to Abigail Adams, 2 June 1777
From: Adams, John
To: Adams, Abigail


     
      
       Monday June 2. 1777
      
     
     Artillery Election!—I wish I was at it, or near it.
     Yours of the 18th. reached me this Morning. The Cause that Letters are so long in travelling, is that there is but one Post in a Week who goes from hence to Peeks Kill, altho there are two that go from thence to Boston.
     Riding every day, has made me better than I was, altho I am not yet quite well. I am determined to continue this Practice, which is very necessary for me.
     I rejoice to find, that the Town have had the Wisdom to send but one Representative. The House last Year was too numerous and unwieldy. The Expence was too great. I suppose you will have a Constitution formed this Year. Who will be the Moses, the Lycurgus, the Solon? Or have you a score or two of such? Whoever they may be and whatever Form may be adopted, I am perswaded there is among the Mass of our People a Fund of Wisdom, Integrity and Humanity, which will preserve their Happiness, in a tolerable Measure.
     If the Enemy come to Boston again, fly with your little ones all of them to Philadelphia. But they will scarcely get to Boston, this Campaign.
     I admire your Sentiments concerning Revenge.
     Revenge, in ancient Days, you will see it through the whole Roman History, was esteemed a generous, and an heroic Passion. Nothing was too good for a Friend or too bad for an Enemy. Hatred and Malice, without Limits, against an Enemy, was indulged, was justified, and no Cruelty was thought unwarrantable.
     Our Saviour taught the Immorality of Revenge, and the moral Duty of forgiving Injuries, and even the Duty of loving Enemies. Nothing can shew the amiable, the moral, and divine Excellency of these Christian Doctrines in a stronger Point of Light, than the Characters and Conduct of Marius and Sylla, Caesar, Pompey, Anthony and Augustus, among innumerable others.
     Retaliation, we must practice, in some Instances, in order to make our barbarous Foes respect in some degree the Rights of Humanity. But this will never be done without the most palpable Necessity.
     The Apprehension of Retaliation alone, will restrain them from Cruelties which would disgrace Savages.
     To omit it then would be cruelty to ourselves, our Officers and Men.
     We are amused here with Reports of Troops removing from R. Island, N. York, Staten Island &c.—Waggons, Boats, Bridges &c. prepared—two old Indiamen cutt down into floating Batteries mounting 32 Guns sent round into Delaware River &c. &c. But I heed it no more, than the whistling of the Zephyrs. In short I had rather they should come to Philadelphia than not. It would purify this City of its Dross. Either the Furnace of Affliction would refine it of its Impurities, or it would be purged yet so as by fire.
     This Town has been a dead Weight, upon Us—it would be a dead Weight also upon the Enemy. The Mules here would plague them more than all their Money.
    